Name: Commission Regulation (EC) NoÃ 551/2005 of 11 April 2005 setting the additional amount to be paid for tomatoes in the Czech Republic, Hungary, Malta, Poland and Slovakia under Regulation (EC) NoÃ 416/2004
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  plant product;  agricultural policy
 Date Published: nan

 12.4.2005 EN Official Journal of the European Union L 93/5 COMMISSION REGULATION (EC) No 551/2005 of 11 April 2005 setting the additional amount to be paid for tomatoes in the Czech Republic, Hungary, Malta, Poland and Slovakia under Regulation (EC) No 416/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article the first paragraph of Article 41 thereof, Having regard to Commission Regulation (EC) No 416/2004 of 5 March 2004 laying down transitional measures for the application of Council Regulation (EC) No 2201/96 and Regulation (EC) No 1535/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union (1), and in particular Article 3(2) thereof, Whereas: (1) The quantities of tomatoes covered by aid applications for the 2004/2005 marketing years as notified by Member States, in accordance with Article 39(2) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2), exceed the Community threshold by 1,5 %. A supplement is therefore to be paid during of the marketing year 2004/2005 in the Member States who joined the European Union on 1 May 2004 and have not exceeded their national threshold or in which the threshold has been exceeded by less than 25 %. (2) For the marketing year 2004/2005 the national thresholds in the Czech Republic, Hungary, Malta, Poland and Slovakia have not been overrun. The full aid supplement of EUR 8,62 per tonne should therefore be paid in those countries. (3) For the marketing year 2004/2005, producers in Cyprus have not submitted any application for aid for tomatoes for processing. Therefore no aid supplement for the marketing year 2004/2005 should be paid in that Member State, HAS ADOPTED THIS REGULATION: Article 1 The additional amount of EUR 8,62 per tonne of tomatoes for processing referred to in Article 3(2) of Regulation (EC) No 416/2004 shall be paid during the 2004/2005 marketing year in the Czech Republic, Hungary, Malta, Poland and Slovakia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 68, 6.3.2004, p. 12. (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 180/2005 (OJ L 30, 3.2.2005, p. 7).